DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination is silent to the limitations “defining a first tile centered at the current gaze location and a plurality of tiles that surround the first tile using at least one of the current gaze location, the confidence factor of the current gaze location, or the speed of change of the current gaze location;” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.
The prior art of record alone or in combination is silent to the limitations “define or adjust a fall-off of a fovea region defined by a plurality of tiles using the gaze location and at least one of the confidence factor or the time rate of change of the gaze location, the fall-off defining a change in image quality between adjacent tiles of the plurality of tiles” of claim 9 when read in light of the rest of the limitations in claim 9 and thus claim 9 is allowed.
The prior art of record alone or in combination is silent to the limitations “define a first tile centered at the current gaze location and a plurality of tiles that surround the first tile using at least one of the current gaze location, the confidence factor of the current gaze location, or the speed of the change of the current gaze location” of claim 17 when read in light of the rest of the limitations in claim 17 and thus claim 17 is allowed.
Claims 2-8, 10-16, 18-20 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.